Citation Nr: 0401309	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  97-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected ingrown toenail of the left great toe.

2.  Entitlement to service connection for a right foot 
condition, to include as secondary to service-connected 
ingrown toenail of the left great toe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946 and from May 1948 to May 1952.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas (the 
RO).

In a September 1997 rating decision, the RO denied 
entitlement to service connection for chronic pharyngitis, an 
ingrown toenail of the right great toe, chronic catarrhal 
fever, left foot cellulitis disability, residuals of burns of 
the left ankle, buttock, and chest and bilateral hearing 
loss.  The decision also granted service connection for an 
ingrown toenail of the left great toe and assigned a 
noncompensable evaluation.  The veteran perfected an appeal 
of that decision.  

In January 1999, the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge.

In a March 1999 decision, the Board denied entitlement to 
service connection for chronic pharyngitis, an ingrown 
toenail of the right great toe, chronic catarrhal fever, left 
foot cellulitis, and residuals of burns of the left ankle, 
buttock, and chest.  The Board granted service connection for 
bilateral hearing loss.  

In an April 1999 decision, the RO awarded a 10 percent rating 
for bilateral hearing loss.  The veteran was notified of this 
decision and did not file a notice of disagreement.  
Therefore, the issue of any higher evaluation for that 
disability is not presently in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

In its March 1999 decision, the Board remanded the issue of 
entitlement to a compensable rating for an ingrown toenail of 
the left great toe for further development.  The RO issued a 
Supplemental Statement of the Case in February 2002 which 
confirmed and continued the previously assigned 
noncompensable disability rating.    

In May 1999, the veteran through his representative requested 
service connection for a right foot disability, claimed as 
secondary to the service-connected ingrown left great 
toenail.  In a November 1999 rating decision, the RO denied 
entitlement to service connection for a right foot condition.  
The veteran entered notice of disagreement with that decision 
in January 2000; the RO issued a statement of the case in 
February 2002; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in March 2002.  
Accordingly, that issue has been perfected for appellate 
consideration.  

The veteran and his spouse testified concerning these two 
issues at a hearing chaired by a Decision Review Officer 
(DRO) at the RO in September 2002.
In October 2002, the DRO issued a Supplemental Statement of 
the Case which continued to deny both claims.  The case has 
been returned to the Board for further proceedings.

Issues not on appeal

In April 2002, the RO denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy.  
The veteran filed a Notice of Disagreement in May 2002.  In 
October 2002, the RO issued a Statement of the Case as to the 
issue of the veteran's entitlement to service connection for 
peripheral neuropathy.  There is no indication in the record 
that the veteran has perfected an appeal as to that issue.  
Consequently, it will be discussed no further herein.

In September 2002, the veteran filed a claim of entitlement 
to service connection for a left foot condition, claimed as 
secondary to the service-connected ingrown left great 
toenail.  In a December 2002 decision, the RO denied the 
claim.  The veteran was informed of that decision by letter 
from the RO dated January 6, "2002" [the actual date was 
clearly January 6, 2003].  To the Board's knowledge, the 
veteran has not expressed disagreement with that decision.  
Thus, the issue of the veteran's entitlement to service 
connection for a left foot disorder, which was denied by the 
Board in March 1999, again raised by the veteran in September 
2002 and denied by the RO in December 2002, is not currently 
in appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board has concluded 
that the veteran has not received notice which fully complies 
with the VCAA and Quartuccio.  The veteran received VCAA 
notice as to the issue of secondary service connection for 
the left foot disability, which as discussed in the 
Introduction is not on appeal.  No such notice has been 
provided with respect to the issue of secondary service 
connection for the right foot disability, which is on appeal.  
In addition, although the RO wrote to the veteran in April 
1999 asking for information concerning his service-connected 
left great toe disability, there has been no VCAA complaint 
letter issued as to that issue. 

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
Accordingly, this case is REMANDED to the VBA for the 
following action:

VBA must review the veteran's VA claims 
folder and ensure that all notification 
and development action required by the 
VCAA is completed.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




